In an action, inter alia, to impose a constructive trust upon a parcel of real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brennan, J.), entered March 6, 2006, which denied his motion for a preliminary injunction restraining the defendants, inter alia, from terminating his occupancy of the subject property.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiff failed to demonstrate a probability of success on the merits and a balancing of the equities in his favor, two of the requirements that must be shown to prevail on a motion for a preliminary injunction (see CPLR 6301; Aetna Ins. Co. v Capasso, 75 NY2d *878860, 862 [1990]; Doe v Axelrod, 73 NY2d 748, 750 [1988]; McNeil v Mohammed, 32 AD3d 829, 830 [2006]; Ruiz v Meloney, 26 AD3d 485, 486 [2006]). Rivera, J.E, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.